Order filed April 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00117-CV
                                    ____________

     JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                          Appellants

                                             V.

      AMALIA PUGA, EDGAR PUGA, JUAN PAPIA, AND STATE BOND &
                     MORTGAGE CO., Appellees



                        On Appeal from the 55th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-37844


                                       ORDER
       The notice of appeal in this case was filed February 3, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before April 30, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM